DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 recite the limitation "the first user" in line 3 of independent claim 21.  There is insufficient antecedent basis for this limitation in the claims.
Claims 32-35 recite the limitation "the first user" in line 4 of independent claim 32.  There is insufficient antecedent basis for this limitation in the claims.
Claims 36-39 recite the limitation "the first user" in line 6 of independent claim 36.  There is insufficient antecedent basis for this limitation in the claims.
Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Base claim 22 recites “rendering the emote attached to the three-dimensional model of the avatar such that the emote is on adjacent to the three-dimensional model of the avatar” (emphasis added). It is not clear if the emote is on to the three-dimensional model of the avatar or the emote is adjacent to the three-dimensional model of the avatar.
Claims 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Base claim 33 recites “rendering the emote attached to the three-dimensional model of the avatar such that the emote is on adjacent to the three-dimensional model of the avatar” (emphasis added). It is not clear if the emote is on to the three-dimensional model of the avatar or the emote is adjacent to the three-dimensional model of the avatar.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 does not end with “.” (period) making the claim indefinite and hence indeterminate for the metes and bounds of claim limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-15, 17-19 of U.S. Patent No. 11,140,361 (hereinafter referred to as Patent ‘ 361). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 21 of the present invention is functionally similar to claim 1 of Patent ‘361 except that claim 21 of the present invention does not recite “receiving a position and direction in the three-dimensional virtual environment, the position and direction being received as inputs by a first user” as recited in claim 1 of Patent ‘361. Further, claim 21 of the present invention recites limitation “receiving a video stream captured from a camera on a device of the first user” broader than limitation “receiving a video stream captured from a camera on a device of the first user, the camera positioned to capture photographic images of the first user” as recited in claim 1 of Patent ‘361, and claim 21 of the present invention recites  limitation “from a perspective of a virtual camera of a second user, rendering for display to the second user the three-dimensional virtual environment including: (i) the mapped three- dimensional model of the avatar, and (ii) the emote attached to the three-dimensional model of avatar” broader than limitation “from a perspective of a virtual camera of a second user, rendering for display to the second user the three-dimensional virtual environment including: (i) the mapped three-dimensional model of the avatar located at the position and oriented at the direction, and (ii) the emote attached to the three-dimensional model of avatar” as recited in claim 1 of Patent ‘361.
Claim 22, rejected against claim 2 of Patent ‘361.
Claim 23, rejected against claim 3 of Patent ‘361.
Claim 24, rejected against claim 5 of Patent ‘361.
Claim 25, rejected against claim 6 of Patent ‘361.
Claim 26, rejected against claim 7 of Patent ‘361.
Claim 27, rejected against claim 8 of Patent ‘361.
Claim 28, rejected against claim 9 of Patent ‘361.
Claim 29, rejected against claim 10 of Patent ‘361.
Claim 30, rejected against claim 11 of Patent ‘361.
Claim 31, rejected against claim 12 of Patent ‘361.
Claim 32, of the present invention is functionally similar to claim 13 of Patent ‘361 except that claim 32 of the present invention does not recite “receiving a position and direction in the three-dimensional virtual environment, the position and direction being received as inputs by a first user” as recited in claim 13 of Patent ‘361. Further, claim 32 of the present invention recites limitation “receiving a video stream captured from a camera on a device of the first user” broader than limitation “receiving a video stream captured from a camera on a device of the first user, the camera positioned to capture photographic images of the first user” as recited in claim 13 of Patent ‘361, and claim 32 of the present invention recites  limitation “from a perspective of a virtual camera of a second user, rendering for display to the second user the three-dimensional virtual environment including: (i) the mapped three-dimensional model of the avatar, and (ii) the emote attached to the three-dimensional model of avatar” broader than limitation “from a perspective of a virtual camera of a second user, rendering for display to the second user the three-dimensional virtual environment including: (i) the mapped three-dimensional model of the avatar located at the position and oriented at the direction, and (ii) the emote attached to the three-dimensional model of avatar” as recited in claim 13 of Patent ‘361.
Claim 33, rejected against claim 14 of Patent ‘361.
Claim 34, rejected against claim 15 of Patent ‘361.
Claim 35, rejected against claim 17 of Patent ‘361.
Claim 36, of the present invention is functionally similar to claim 18 of Patent ‘361 except that claim 36 of the present invention recites limitation “a network interface configured to (i) receive a video stream captured from a camera on a device of the first user, and (ii) receive a specification of an emote, the specification being input by the first user” broader than limitation “a network interface configured to (i) receive a position and direction in the three-dimensional virtual environment, the position and direction being received as inputs by a first user, (ii) a video stream captured from a camera on a device of the first user, the camera positioned to capture photographic images of the first user, and (iii) a specification of an emote, the specification being input by the first user” as recited in claim 18 of Patent ‘361, and claim 36 of the present invention recites  limitation “a renderer configured to, from a perspective of a virtual camera of a second user, render for display to the second user the three-dimensional virtual environment including the mapped three- dimensional model of the avatar” broader than limitation “a renderer configured to, from a perspective of a virtual camera of a second user, render for display to the second user the three-dimensional virtual environment including the mapped three-dimensional model of the avatar located at the position and oriented at the direction” as recited in claim 18 of Patent ‘361.
Claim 37, rejected against claim 19 of Patent ‘361.
Claim 38, rejected against claim 19 and claim 3 of Patent ‘361.
Claim 38, rejected against claim 19 and claim 15 of Patent ‘361.
Claim 39, rejected against claim 18 and claim 10 of Patent ‘361.
Claim 40, of the present invention is functionally similar to claim 20 of Patent ‘361 except that claim 40 of the present invention recites limitation “a stream forwarder configured to forward to a device of the second user: a video stream captured from a camera on a device of the first user” broader than limitation “a stream forwarder configured to forward to a device of the second user: (i) a position and direction in the three-dimensional virtual environment, the position and direction being received as inputs by a first user and (ii) a video stream captured from a camera on a device of the first user, the camera positioned to capture photographic images of the first user” as recited in claim 20 of Patent ‘361.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 24-33, 35-37, 39-40 is rejected under 35 U.S.C. 103 as being unpatentable over Yerli (US Patent Application Publication No. 2022/0070235), and further in view of Sylvain (US Patent Application Publication No. 2010/0153497).
Regarding claim 21, Yerli teaches a computer-implemented method for videoconferencing in a three-dimensional virtual environment (Paragraph 0040), comprising: 
receiving a video stream captured from a camera on a device of the first user (Abstract, Paragraphs 0007-0008, 0010-0011, 0013, 0015, 0239, 0241, 0270);
mapping the video stream onto a three-dimensional model of an avatar (Paragraph 0161, 0164-0165, 0174-0175, 0234, 0272-0275 user graphical representation corresponding to user in received video); and
from a perspective of a virtual camera of a second user, rendering for display to the second user the three-dimensional virtual environment including: (i) the mapped three-dimensional model of the avatar (Paragraphs 0170-0171, 0174, 0187-0190, 0279-0282, 0286-0299) ) (Paragraphs 0160-0348 for complete details).
Yerli teaches sending emoticons (Paragraphs 0219, 0227), but Yerli does not explicitly teach receiving a specification of an emote, the specification being input by the first user; and rendering the emote attached to the three-dimensional model of avatar.
However, in the similar field, Sylvain teaches receiving a specification of an emote, the specification being input by the first user (User selection of expression); and rendering the emote attached to the three-dimensional model of avatar (rendering selected expression to selected participants) (Fig. 2B item 26, Figs. 10-13, Paragraphs 0023-0040, 0047-0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Yerli to receive a specification of an emote, the specification being input by the first user; and render the emote attached to the three-dimensional model of avatar as taught by Sylvain so that “the expressions may be rendered in the 3D environment as gestures of the avatar's participant in the 3D environment or as objects showing up in the 3D environment and associated with the participant avatar, such as a floating question mark over the avatar” (Sylvain, Paragraph 0038).
Regarding claim 22, Sylvain teaches rendering the emote attached to the three-dimensional model of the avatar such that the emote is on adjacent to the three-dimensional model of the avatar (Paragraph 0038).
Regarding claim 24, Sylvain teaches the specification of the emote is transmitted from the device of the first user in response to at least one of the first user: (i) pressing a button on a screen of the device (clicking on specific emoticon); (ii) selecting from a list presented on the screen (from a list of emoticons); (iii) pressing a certain key on the device (pressing mouse key); (iv) entering a command on a command palette; (v) entering the command on a chat window;Atty. Dkt. No. 4693.0170001-3 -KROL et al.Application No. 17/472,176 (vi) speaking a voice command captured using a microphone of the device; (vii) making a gesture captured using the camera of the device (facial expression); (viii) making a mouse gesture; and (ix) using another device separate from the device (Paragraphs 0026-0038, 0049-0057).
Regarding claim 25, Sylvain teaches the emote comprises at least one of: (i) a three-dimensional model; (ii) an image placed on a surface of the three-dimensional model; (iii) at least a partially transparent 2D or 3D texture; (iv) text; (v) a particle effect; (vi) a lighting effect; and (vii) a postprocessing effect (Paragraphs 0007,0026, 0036).
Regarding claim 26, Sylvain teaches wherein the device (Fig. 1 item 12(D) or 12 (V)) of the first user (Fig. 1 User A) is a first computing device and wherein the three-dimensional virtual environment is rendered for display to the second user on a second computing device (Fig. 1 item 12(D) or 12(V) of User B, or C, or D), wherein the receiving the specification comprises receiving, on the second computing device, the specification of the emote from a server in communication with the device of the first user (Paragraphs 0029-0037).
Regarding claim 27, Sylvain teaches the receiving the specification comprises receiving the specification of the emote from a server in communication with the device of the first user (Paragraphs 0008, 0026-0027, 0054).
Regarding claim 28, Sylvain teaches the receiving the specification occurs when the first user is determined to have permission to use the emote (Paragraphs 0054 selected expressions available to individual participant).
Regarding claim 29, Sylvain teaches the specification is computer code describing the appearance of the emote (Paragraphs 0007, 0026, 0036 animated graphic).
Regarding claim 30, Sylvain teaches wherein the device (Fig. 1 item 12(D) or 12 (V)) of the first user (Fig. 1 User A) is a first computing device and wherein the three-dimensional virtual environment is rendered for display to the second user on a second computing device (Fig. 1 item 12(D) or 12(V) of User B, or C, or D), wherein the specification is a specification of one of several emotes that each have specified appearances on the second computing device (Fig. 2B items 26, Figs. 10-11 item 26, 68, Paragraphs 0029-0037, 0053-0055).
Regarding claim 31, Sylvain teaches wherein the device (Fig. 1 item 12(D) or 12 (V)) of the first user (Fig. 1 User A) is a first computing device and wherein the three-dimensional virtual environment is rendered for display to the second user on a second computing device (Fig. 1 item 12(D) or 12(V) of User B, or C, or D), wherein the rendering of the three-dimensional virtual environment is executed by a web application running within a web browser (Paragraphs 0029-0037, 0046, 0048-0051, 0063).
Regarding claim 32, Yerli teaches a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations (Abstract, Paragraphs 0007, 0025, 0164, 0348) comprising:
receiving a video stream captured from a camera on a device of the first user (Abstract, Paragraphs 0007-0008, 0010-0011, 0013, 0015, 0239, 0241, 0270);
mapping the video stream onto a three-dimensional model of an avatar (Paragraph 0161, 0164-0165, 0174-0175, 0234, 0272-0275 user graphical representation corresponding to user in received video); and
from a perspective of a virtual camera of a second user, rendering for display to the second user the three-dimensional virtual environment including: (i) the mapped three-dimensional model of the avatar (Paragraphs 0170-0171, 0174, 0187-0190, 0279-0282, 0286-0299) ) (Paragraphs 0160-0348 for complete details).
Yerli teaches sending emoticons (Paragraphs 0219, 0227), but Yerli does not explicitly teach receiving a specification of an emote, the specification being input by the first user; and rendering the emote attached to the three-dimensional model of avatar.
However, in the similar field, Sylvain teaches receiving a specification of an emote, the specification being input by the first user (User selection of expression); and rendering the emote attached to the three-dimensional model of avatar (rendering selected expression to selected participants) (Fig. 2B item 26, Figs. 10-13, Paragraphs 0023-0040, 0047-0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Yerli to receive a specification of an emote, the specification being input by the first user; and render the emote attached to the three-dimensional model of avatar as taught by Sylvain so that “the expressions may be rendered in the 3D environment as gestures of the avatar's participant in the 3D environment or as objects showing up in the 3D environment and associated with the participant avatar, such as a floating question mark over the avatar” (Sylvain, Paragraph 0038).
Regarding claim 33, refer to rejections for claim 32  and claim 22.
Regarding claim 35, refer to rejections for claim 32  and claim 31.
Regarding claim 36, Yerli teaches a device (Figs. 7A-7C items 702, 0704) for videoconferencing (Paragraphs 0199, 0277-0281) between a first and second user (Fig. 1 User A and User B) in a three-dimensional virtual environment (Figs. 1, 9, 10A, 10B, 14), comprising:
a processor (Fig. 1 item 104); a memory (Fig. 1 item 106) (Paragraphs 0164, 0171, 0191-0192);
a network interface (Fig. 1 interface from item 118 of client device A to item 110, Figs 7A-7C interface from item 702  peer device A to item 704  peer device B) configured to (i) receive a video stream captured from a camera on a device of the first user (Abstract, Paragraphs 0007-0008, 0010-0011, 0013, 0015, 0239, 0241, 0270);
a texture mapper configured to map the video stream onto a three-dimensional model of an avatar (Paragraph 0161, 0164-0165, 0174-0175, 0234, 0239-0267 either device processing received video to map to user graphical representation, 0272-0275); and
a renderer configured to, from a perspective of a virtual camera of a second user, render for display to the second user the three-dimensional virtual environment including the mapped three-dimensional model of the avatar (Paragraphs 0170-0171, 0174, 0187-0190, 0279-0282, 0286-0299) ) (Paragraphs 0160-0348 for complete details).
Yerli teaches sending emoticons (Paragraphs 0219, 0227), but Yerli does not explicitly teach to receive a specification of an emote, the specification being input by the first user, and an emote renderer configured to, from the perspective of the virtual camera of the second user, render for display to the second user the emote attached to the three-dimensional model of the avatar.
However, in the similar field, Sylvain teaches to receive a specification of an emote, the specification being input by the first user (User selection of expression), and an emote renderer configured to, from the perspective of the virtual camera of the second user, render for display to the second user the emote attached to the three-dimensional model of the avatar (rendering selected expression to selected participants) (Fig. 2B item 26, Figs. 10-13, Paragraphs 0023-0040, 0047-0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Yerli to receive a specification of an emote, the specification being input by the first user, and include an emote renderer configured to, from the perspective of the virtual camera of the second user, render for display to the second user the emote attached to the three-dimensional model of the avatar as taught by Sylvain so that “the expressions may be rendered in the 3D environment as gestures of the avatar's participant in the 3D environment or as objects showing up in the 3D environment and associated with the participant avatar, such as a floating question mark over the avatar” (Sylvain, Paragraph 0038).
Regarding claim 37, refer to rejections for claim 36  and claim 22.
Regarding claim 39, refer to rejections for claim 36  and claim 29.
Regarding claim 40, Yerli teaches a system for videoconferencing (Paragraphs 0199, 0277-0281) between a first and second user (Fig. 1 User A and User B) in a three-dimensional virtual environment (Figs. 1, 9, 10A, 10B, 14), comprising:
a processor (Fig. 1 item 104); a memory (Fig. 1 item 106) (Paragraphs 0164, 0171, 0191-0192);
a stream forwarder configured to forward to a device of the second user: a video stream captured from a camera on a device of the first user (Fig. 1 item 108, Figs. 6A-6C, Paragraphs 0164, 0166, 0196, 0216-0220, 0231-0255); and
wherein the device of the first user is a first computing device and wherein the three-dimensional virtual environment is rendered for display to the second user on a second computing device, wherein the rendering of the three-dimensional virtual environment is executed by a web application running within a web browser (Paragraphs 0009, 0196, 0215, 0297-0299) (Paragraphs 0160-0348 for complete details).
Yerli teaches sending emoticons (Paragraphs 0219, 0227), but Yerli does not explicitly teach an emote forwarder configured to forward to the device of the second user a specification of an emote, the specification being input by the first user.
However, in the similar field, Sylvain teaches an emote forwarder configured to forward to the device of the second user a specification of an emote  (Fig. 2B item 26), the specification being input by the first user (Paragraphs 0026-0040, 0047-0063).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Yerli with an emote forwarder configured to forward to the device of the second user a specification of an emote, the specification being input by the first user as taught by Sylvain so that “the expressions may be rendered in the 3D environment as gestures of the avatar's participant in the 3D environment or as objects showing up in the 3D environment and associated with the participant avatar, such as a floating question mark over the avatar” (Sylvain, Paragraph 0038).

Allowable Subject Matter
Claims 23, 34, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and after overcoming their rejections under Double Patenting as indicated above.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653